DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, and 11-12, is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Pradeep (US PGPUB 2018/0232608 A1).

As per claim 1, Pradeep discloses a semantic augmentation system (Pradeep. Figs. 1-5), comprising: 
a sensor (Pradeep, Fig. 1:108); 

the computing system being in communication with the sensor to receive a first sensor input at a first time and a second sensor input at a second time (Pradeep, paragraph 19, discloses “In some examples base computing device may comprise two or more microphones and/or two or more image sensors.  In some examples, base computing device 104 may receive sensor data from one or more external sensors, such as an external camera 110.  Base computing device 104 also may include one or more other types sensors”); 
the computing system further being configured to perform semantic augmentation associated with at least one user by inferring a first narrative (Pradeep, paragraphs 34-37, discloses the speech recognition program 220 may determine estimated confidence values 252 for one or more portions of the speech recognition data 248, such as individual speech components, words and phrases.  An estimated confidence value 252 may define a statistical likelihood that the corresponding recognized text is accurate.  The parser 40 of intelligent assistant system 20 may utilize such confidence values 252 in processing recognized text and determining a user's intent); 

the first narrative further comprising a second composed semantic identity inferred at the second time and referring to the object and being based on the second sensor input at the second time (Pradeep, paragraphs 55-56, and 59, discloses "Hey computer, for the next week turn on the living room lamp at 5:00 pm and turn it off at 5:00 am."…….the user 102 may provide position data 330 of an object 338 of interest by touching the image of the object displayed on the touch-sensitive display 303).

As per claim 4, Pradeep further discloses the semantic augmentation system of claim 1, wherein the computer system is further configured to invalidate the second composed semantic identity based on an inference that the second composed semantic identity is associated with the at least one user oriented in an observing view (Pradeep, Fig. 5:120, and paragraphs 57-59).

As per claim 5, Pradeep further discloses the semantic augmentation system of claim 1, wherein the system infers the first composed semantic identity or the second composed semantic identity based on a localization of the object at one of the plurality of endpoints (Pradeep. Paragraphs 57 and 59, discloses display 303 of the user's smart phone 120 may display a real-time video feed from the base computing device 104 that 

As per claim 6, Pradeep further discloses the semantic augmentation system of claim 1, wherein the computer system is further configured to receive one or more user pointer indicators associated with a user from a user pointer sensor (Pradeep, paragraphs 59-60, discloses the user 102 may touch the display 303 at touchpoint 408 that overlaps the displayed image of the lamp), and further wherein the computer system is configured to infer the first composed semantic identity or the second composed semantic identity based on the one or more received user pointer indicators (Pradeep, paragraphs 59-60, discloses the user 102 may touch the display 303 at touchpoint 408 that overlaps the displayed image of the lamp).

As per claim 7, Pradeep further discloses the semantic augmentation system of claim 1, wherein the sensor is at least one wearable sensor (Pradeep, paragraph 38, discloses head-mounted display device).

As per claim 8, Pradeep further discloses the semantic augmentation system of claim 1, wherein the object is localized into a store environment (Pradeep, paragraph 80, discloses store environment).

As per claim 9, Pradeep further discloses the semantic augmentation system of claim 1, wherein the object is localized into a home environment (Pradeep, paragraph 80, discloses house environment).

As per claim 11, Pradeep further discloses the semantic augmentation system of claim 1, wherein the object is localized into a physical-virtual fusion sporting environment (Pradeep, paragraphs 38, and 86, discloses gaming device).

As per claim 12, Pradeep further discloses the semantic augmentation system of claim 1, wherein the sensor is configured to adjust the observing field of view based on an inference of the user iris orientation (Pradeep, paragraph 25, discloses eye tracker).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US PGPUB 2018/0232608 A1) and further in view of Kim (US PGPUB 2005/0033574 A1).

As per claim 2, Pradeep further discloses the semantic augmentation system of claim 1, wherein the Pradeep does not explicitly disclose computing system is configured to invalidate the first composed semantic identity after inferring the second composed semantic identity.
Kim discloses computing system is configured to invalidate the first composed semantic identity after inferring the second composed semantic identity (Kim, Fig. 3:S122-S124, and paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pradeep teachings by implementing a speech recognition unit to the system, as taught by Kim.
The motivation would be to reliably resolving semantic errors which may be generated in speech recognition (paragraph 9), as taught by Kim.




Claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US PGPUB 2018/0232608 A1) and further in view of Wang (US PGPUB 2018/0314689 A1).

As per claim 10, Pradeep further discloses the semantic augmentation system of claim 1, wherein the Pradeep does not explicitly disclose object is localized into a physical-virtual fusion healthcare environment.
Wang discloses object is localized into a physical-virtual fusion healthcare environment (Wang, paragraph 528, discloses a service robot can be used to assist in medical diagnosis and advice or possibly as a remote assistant for a doctor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pradeep teachings by localizing the object in health care environment, as taught by Wang.
The motivation would be to provide an improved automatic speech recognition and/or machine translation in a multi-lingual verbal input and output system (paragraph 462), as taught by Wang.

Allowable Subject Matter
Claim 3, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633